DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
In a phone call with the attorney of record, the Examiner had requested the attorney of record to file an electronic disclaimer in order to allow the instant claims as filed on 11/04/2021. The attorney of record stated that permission had to requested from the applicant. In a voice mail left to the Examiner on the following day the attorney of record stated that a final office action should be sent. Therefore, the following office action is being sent.  The applicant is once again requested to file an electronic terminal disclaimer so as to place the application in condition for an allowance.
10/25/2022 – All that is required is an electronic terminal disclaimer in order to allow the instant claims. Hence the following final rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10694393. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to network units for operating in a wireless communication systems.
Instant Claim 20. 20. (Currently Amended) A network unit for operating in a wireless communication system, the network unit comprising: a communication circuit; memory; and a processor associated with the memory, the processor is operable to: receive, from a wireless communication device via the communication circuit, and demodulate (a) an uplink (UL) carrier of a first radio access technology (RAT) in an uplink frequency channel overlapping with an uplink frequency channel of a second RAT and (b) uplink control information in an UL control channel of the UL carrier of the first RAT in the uplink frequency channel overlapping with the uplink frequency channel of the second RAT; and transmit, to the wireless communication device via the communication circuit, a downlink (DL) carrier of the first RAT in a frequency channel of the first RAT that is higher than a downlink frequency channel of the second RAT, wherein the network unit is a base station.
Conflicting Claim 20. A network unit for operating in a wireless communication system, the network unit comprising: a communication circuit; memory; and a processor associated with the memory, the processor is operable to: receive and demodulate and/or decode an uplink (UL) carrier of a first radio access technology (RAT) in an uplink frequency channel overlapping with an uplink frequency channel of a second RAT; and transmit a downlink (DL) carrier of the first RAT in a frequency channel of the first RAT that is higher than a downlink frequency channel of the second RAT, wherein the network unit is a base stations wherein the first RAT is a Fifth Generation (5G) or NeXt generation (NX) RAT, and/or the second RAT is a RAT based on Long Term Evolution (LTE).

Instant claim 1 corresponds to conflicting claim 1.
Instant claim 2 corresponds to conflicting claim 2.
Instant claim 3 corresponds to conflicting claim 3.
Instant claim 4 corresponds to conflicting claim 4.
Instant claim 5 corresponds to conflicting claim 5.
Instant claim 6 corresponds to conflicting claim 6.
Instant claim 7 corresponds to conflicting claim 7.
Instant claim 8 corresponds to conflicting claim 8.
Instant claim 9 corresponds to conflicting claim 9.
Instant claim 10 corresponds to conflicting claim 10.
Instant claim 11 corresponds to conflicting claim 11.
Instant claim 12 corresponds to conflicting claim 12.
Instant claim 13 corresponds to conflicting claim 13.
Instant claim 14 corresponds to conflicting claim 14.
Instant claim 15 corresponds to conflicting claim 15.
Instant claim 16 corresponds to conflicting claim 16.
Instant claim 17 corresponds to conflicting claim 17.
Instant claim 18 corresponds to conflicting claim 18.
Instant claim 19 corresponds to conflicting claim 19.
Instant claim 21 corresponds to conflicting claim 21.
Instant claim 22 corresponds to conflicting claim 22.
Instant claim 23 corresponds to conflicting claim 23.
Instant claim 24 corresponds to conflicting claim 20.
Instant claim 25 corresponds to conflicting claim 24.
Instant claim 26 corresponds to conflicting claim 25.
Instant claim 27 corresponds to conflicting claim 26.
Instant claim 28 corresponds to conflicting claim 27.
Instant claim 29 corresponds to conflicting claim 28.
The difference being that the instant claim are broader than the conflicting claims. Hence the instant claims are a species of the allowed genus of the conflicting claims.
The instant claims merely broaden the scope of the conflicting claims. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mehmood B. Khan/           Primary Examiner, Art Unit 2468